Justice TIMMONS-GOODSON
dissenting.
Because I believe that the North Carolina General Assembly did not intend that the conduct engaged in by R.L.C. and O.P.M. be subject to criminal prosecution, I respectfully dissent.
The question before this Court is not whether we are offended or concerned by the notion that a twelve-year-old and a fourteen-year-old have engaged in sexual misconduct. Sexual activity by young people with “limited life experience and education” is troubling. That observation, however, does not dictate the outcome of this case.
The majority and concurring opinions assert the legal axiom that when a statute’s plain meaning is evident on its face no further interpretation is necessary. Just as constant in our law is the axiom that “ ‘where a literal interpretation of the language of a statute will lead to absurd results, or contravene the manifest purpose of the Legislature, as otherwise expressed, the reason and purpose of the law shall control and the strict letter thereof shall be disregarded.’ ” Mazda Motors of Am., Inc. v. Sw. Motors, Inc., 296 N.C. 357, 361, 250 S.E.2d 250, 253 (1979) (quoting State v. Barksdale, 181 N.C. 621, 625, 107 S.E. 505, 507 (1921)).
“The object of all interpretation is to determine the intent of the lawmaking body.” State v. Humphries, 210 N.C. 406, 410, 186 S.E. 473, 476 (1936). There is often a thin line between interpreting the laws as intended by the legislature and “legislating from the bench.” Even this Court’s relatively close physical proximity to the legislative halls does not make this role any easier. That said, North Carolina courts have developed rules of construction to serve as guideposts for statutory interpretation. One such “settled rule of construction . . . requires that all statutes relating to the same subject matter-shall be construed in pari materia and harmonized if this end can be attained by any fair and reasonable interpretation.” Faulkner v. New Bern-Craven Cty. Bd. of Educ., 311 N.C. 42, 58, 316 S.E.2d 281, 291 (1984) (citations omitted).
I agree with the majority that a literal interpretation of the crime against nature statute requires that R.L.C.’s delinquency adjudication be affirmed. My disagreement with the majority stems from an understanding that rules of statutory construction articulated by this Court demand a different result. In the instant case, I believe that affirming R.L.C.’s delinquency adjudication results in a contravention of the General Assembly’s intent.
*299The North Carolina General Assembly has made explicit its intent regarding the criminalization of consensual sexual conduct between minors in several statutes, each of which includes an age difference of at least three years. See N.C.G.S. §§ 14-27.2(a)(l); -27.4(a)(1); -21.IK) -202.2 (2005). More specifically, the legislature has decided that it is not a crime for minors less than three years apart in age to engage in consensual sexual intercourse, indecent liberties, or lewd or lascivious acts. Because R.L.C. and O.P.M. are two years and ten months apart in age, their conduct was not criminal pursuant to any of these statutes.
The application of the crime against nature statute to the conduct of R.L.C. and O.P.M. clearly conflicts with the intent underlying the more specific statutes governing consensual sexual conduct between minors. Construing the statutes in pañ materia so that the age differences established in the statutes governing consensual sexual conduct between minors also apply to the crime against nature statute results in a fair and reasonable outcome that is in line with the intent of the North Carolina General Assembly.
Because I believe that the North Carolina General Assembly did not intend to criminalize the conduct engaged in by R.L.C. and O.P.M., I would reverse the Court of Appeals opinion. Therefore, I respectfully dissent.
Justice HUDSON joins in this dissenting opinion.